DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/27/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach “wherein the ultraviolet cutoff layer is disposed at a second surface of the glass lens facing the image side” because Yamakawa’s film is formed on the light incident surface of the third lens, and not on the light emergent surface of the glass lens. Applicant argues the prior art fails to teach the limitations of claims 2, 8, and 17 because Grasso fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side. Applicant argues the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side. Applicant argues the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, and an anti-reflection film is disposed at the first surface of the glass lens facing the object side. Examiner respectfully disagrees.
a portion (emphasis added) of the image side of 7, first lens. Furthermore, it is noted that the features upon which applicant relies (i.e., Yamakawa failing to teach a film that can be adhered to/formed on/applied to the light emergent surface of the glass lens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Examiner maintains Yamakawa discloses the limitations of claims 1 and 16.


[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    509
    646
    media_image1.png
    Greyscale

Figure A

Regarding applicant’s argument that the prior art fails to teach the limitations of claims 2, 8, and 17 because Grasso fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Grasso is relied upon to only teach the glass lens to be multiplexed into the ultraviolet cutoff layer, by Figure 1, 1, lens, includes 7, adhesive, which is embedded in 1, lens; [0023] teaches the adhesive includes UV400, which is a UV filter.

Regarding applicant’s argument that the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach the lens assembly including a glass lens and at least one plastic lens from an object side to an image side, and an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Grasso is relied upon to only teach the deficiencies of Yamakawa, as claimed in claims 4, 5, 11, 12, 19, and 21.

Regarding applicant’s argument that the prior art fails to teach the limitations of claims 4, 5, 11, 12, 19, and 21 because Chung fails to teach an ultraviolet cutoff layer disposed at a second surface of the glass lens facing the image side, and an anti-reflection film is disposed at the first surface of the glass lens facing the object side, Examiner notes that the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Yamakawa is relied upon to teach the UV cutoff layer at the second surface, and Chung is relied upon to each the anti-reflection film at the first surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (2011/0026109, of record).

Regarding claim 1, Yamakawa discloses a glass-plastic hybrid lens assembly (Figure 5; [0121] teaches a glass-plastic hybrid lens assembly) comprising: a glass lens (7, first lens; [0126] teaches 7, first lens, is made of glass) and at least one plastic lens (9, third lens; [0121] teaches 9, third lens, is made of plastic) from an object side to an image side of the glass-plastic hybrid lens assembly in turn (Figure 5, object side being the left hand side, image side being right hand side), and an ultraviolet cutoff layer (15, 

Regarding claim 6, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the ultraviolet cutoff layer is selected from an ultraviolet cutoff film and an ultraviolet-infrared cutoff film (15, thin film layer; at least Abstract teaches 15, thin film layer, blocks UV rays; Figure 4).

Regarding claim 15, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the glass-plastic hybrid lens assembly is a vehicle-mounted lens (Figure 2; [0120]).

Regarding claim 16, Yamakawa discloses a vehicle (Figure 2; [0120]), comprising a glass-plastic hybrid lens assembly (Figure 5; [0121] teaches a glass-plastic hybrid lens assembly), wherein the glass-plastic hybrid lens assembly comprises: a glass lens (7, first lens; [0126] teaches 7, first lens, is made of glass) and at least one plastic lens (9, third lens; [0121] teaches 9, third lens, is made of plastic) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record).

Regarding claim 2, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, wherein the glass lens is made of a material capable of absorbing ultraviolet ray (at least [0126]).
Yamakawa fails to teach the glass lens is multiplexed into the ultraviolet cutoff layer. Yamakawa and Grasso are related because both teach a glass lens.
Grasso discloses a glass lens wherein the glass lens is multiplexed into the ultraviolet cutoff layer (Figure 1, 1, lens, includes 7, adhesive, which is embedded in 1, lens; [0023] teaches the adhesive includes UV400, which is a UV filter).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the general teachings of Grasso and provide the glass lens is multiplexed into the ultraviolet cutoff layer. Doing so would allow for substantial UV filtering while maintaining a compact design.

Regarding claim 8, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, wherein the glass lens has an average thickness not less than 0.8 mm (at least [0126] teaches 7, first lens, has a thickness of 2 mm) and has a light absorption at a wavelength of 360 nm not less than 20% (at least [0126-0127] teaches 7, first lens, absorbs most of the UV rays, thus indicating greater than 50% absorption).

Regarding claim 17, Yamakawa discloses vehicle according to claim 1, wherein the glass lens is made of a material capable of absorbing ultraviolet ray (at least [0126]).
Yamakawa fails to teach the glass lens is multiplexed into the ultraviolet cutoff layer. Yamakawa and Grasso are related because both teach a glass lens.
Grasso discloses a glass lens wherein the glass lens is multiplexed into the ultraviolet cutoff layer (Figure 1, 1, lens, includes 7, adhesive, which is embedded in 1, lens; [0023] teaches the adhesive includes UV400, which is a UV filter).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the general teachings of Grasso and provide the glass lens is multiplexed into the ultraviolet cutoff layer. Doing so would allow for substantial UV filtering while maintaining a compact design.

Claims 4, 5, 11, 12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Chung et al. (2006/0050416, of record).

Regarding claim 4, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side or disposed at a second surface of the glass lens facing the image side. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side or disposed at a second surface of the glass lens facing the image side. Doing so would allow for enhanced transmittance, thereby improving image definition observed.

Regarding claim 5, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 4, wherein the anti-reflection film is disposed at the first surface of the glass lens facing the object side (Chung: Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens).

Regarding claim 11, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass lens is a spherical glass lens or a flat glass lens. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass lens is a spherical glass lens or a flat glass lens (Figure 2; [0020] teaches the filter lens may be a spherical lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass lens is a spherical glass lens or a flat glass lens. Doing so would allow for lower manufacturing cost by providing a simpler surface design.

Regarding claim 12, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass lens is an aspheric glass lens. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass lens is an aspheric glass lens (Figure 2; [0020] teaches the filter lens may be an aspherical lens).


Regarding claim 19, Yamakawa discloses the vehicle according to claim 16, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side or disposed at a second surface of the glass lens facing the image side. Yamakawa and Chung are related because both teach a glass-plastic hybrid lens assembly.
Chung discloses a glass-plastic hybrid lens assembly wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens), wherein the anti-reflection film is disposed at a first surface of the glass lens facing the object side or disposed at a second surface of the glass lens facing the image side (Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Chung and provide wherein the glass-plastic hybrid lens assembly further comprises an anti-reflection film, wherein the anti-reflection film is disposed at a first surface of the glass 

Regarding claim 21, the modified Yamakawa discloses the vehicle according to claim 19, wherein the anti-reflection film is disposed at the first surface of the glass lens facing the object side (Chung: Figure 2; [0021] teaches 2, image pickup lens assembly, includes a filter lens that has an anti-reflection coating on both sides of the filter lens).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Bos et al. (6,426,492, of record).

Regarding claim 7, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 6, but fails to teach wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights. Yamakawa and Bos are related because both teach a lens assembly.
Bos discloses a les assembly wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights (col 6 lines 25-26 teach an antireflection coating along with an ultraviolet absorber coating disposed on a glass substrate).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Bos and provide wherein the ultraviolet cutoff film or the ultraviolet-infrared cutoff film has an anti-reflection effect on visible lights. Doing so would allow for improved transmission of visible light, thereby improving image definition observed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) as applied to claim 2 above, and further in view of Caldwell (2009/0296201, of record).

Regarding claim 9, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, but fails to teach wherein the material forming the glass lens is flint glass. The modified Yamakawa and Caldwell are related because both teach a lens assembly.
Caldwell discloses a lens assembly wherein the material forming the glass lens is flint glass (at least [0015] teaches using flint glass for forming the lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Caldwell and provide wherein the material forming the glass lens is flint glass. Doing so would allow for effective chromatic aberration correction, thereby improving imaging quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) as applied to claim 2 above, and further in view of Asami et al. (2016/0011403, of record).

Regarding claim 10, the modified Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 2, wherein the glass lens is capable of absorbing ultraviolet rays (at least [0126]).

Asami discloses a lens assembly wherein a lens is capable of absorbing both ultraviolet rays and lights at a wavelength between 400 nm and 500 nm ([0155] teaches a material for forming any of the lenses may include a material that absorbs ultraviolet and blue light; Examiner notes blue light is considered to fall within wavelength range of 400 to 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass lens is capable of absorbing lights at a wavelength between 400 nm and 500 nm. Doing so would allow for blocking unwanted blue light, thereby improving imaging quality.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Asami (2010/0246029, of record).

Regarding claim 13, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises a waterproof film, an anti-scratch film or a waterproof-antiscratch film, wherein the waterproof film, the anti-scratch film or the waterproof-antiscratch film is disposed at a side of the glass lens close to the object side and is disposed close to an object. Yamakawa and Asami are related because both teach a lens assembly.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass-plastic hybrid lens assembly further comprises a waterproof film, an anti-scratch film or a waterproof-antiscratch film, wherein the waterproof film, the anti-scratch film or the waterproof-antiscratch film is disposed at a side of the glass lens close to the object side and is disposed close to an object. Doing so would allow for improved antiweatherability and durability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Kubota et al. (2017/0299840, of record)

Regarding claim 14, Yamakawa discloses the glass-plastic hybrid lens assembly according to claim 1, but fails to teach wherein the glass-plastic hybrid lens assembly further comprises a lens barrel, and wherein the glass lens, the plastic lens and the ultraviolet cutoff layer are all disposed in the lens barrel, and at least a portion of an outer surface of the lens barrel is provided with an ultraviolet reflective film or an 
Kubota discloses a lens assembly comprising a lens barrel (8, lens barrel), and wherein components are all disposed in the lens barrel (Figure 2), and at least a portion of an outer surface of the lens barrel is provided with an ultraviolet reflective film or an ultraviolet absorbing film (Figure 2, outer surface of 8, lens barrel, is provided with 9, thermal barrier film; at least [0056] teaches the thermal barrier paint may include an ultraviolet absorber).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the general teachings of Kubota and provide wherein the glass-plastic hybrid lens assembly further comprises a lens barrel, and wherein the glass lens, the plastic lens and the ultraviolet cutoff layer are all disposed in the lens barrel, and at least a portion of the outer surface of the lens barrel is provided with an ultraviolet reflective film or an ultraviolet absorbing film. Doing so would allow for reliable housing for the components of the lens assembly with improved antiweatherability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (2011/0026109, of record) in view of Grasso (2016/0231595, of record) in view of Caldwell (2009/0296201, of record) as applied to claim 9 above, and further in view of Asami et al. (2016/0011403, of record).


The modified Yamakawa fails to teach wherein the glass lens is capable of additionally absorbing lights at a wavelength between 400 nm and 500 nm. The modified Yamakawa and Asami are related because both teach a lens assembly.
Asami discloses a lens assembly wherein a lens is capable of absorbing both ultraviolet rays and lights at a wavelength between 400 nm and 500 nm ([0155] teaches a material for forming any of the lenses may include a material that absorbs ultraviolet and blue light; Examiner notes blue light is considered to fall within wavelength range of 400 to 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yamakawa to incorporate the teachings of Asami and provide wherein the glass lens is capable of absorbing lights at a wavelength between 400 nm and 500 nm. Doing so would allow for blocking unwanted blue light, thereby improving imaging quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872